Case 9:19-cv-80796-DMM Document 1 Entered on FLSD Docket 06/18/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.:

  JAYNE BAUDE,

                 Plaintiff,
  v.

  YOUR BEST FIT INC.,
  ANTHONY BUCKLEY,
  CHRISTINE KING,

              Defendants.
  __________________________________/

                                           COMPLAINT
                                       {Jury Trial Demanded}

         Plaintiff, JAYNE BAUDE, brings this action against Defendants, YOUR BEST FIT INC.,

  ANTHONY BUCKLEY, and CHRISTINE KING, pursuant to the Fair Labor Standards Act

  (“FLSA”), 29 U.S.C § 201 et seq., and alleges as follows:

  1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

  2.     At all times material hereto, Plaintiff JAYNE BAUDE was a resident of the State of Florida

  and an “employee” of Defendants as defined by the FLSA.

  3.     At all times material hereto, Plaintiff engaged in interstate commerce on a regular and

  recurring basis within the meaning of the FLSA including but not limited to interstate

  communication via telephone and email, including but not limited to customers and vendors, and

  including but not limited to people in Arizona and California.

  4.     At all times material hereto, Defendant, YOUR BEST FIT INC., was a Florida corporation

  with its principal place of business in South Florida, engaged in commerce in the field of health

  and wellness including personal training, massage therapy, group exercise, and post rehabilitation




                                                  1
Case 9:19-cv-80796-DMM Document 1 Entered on FLSD Docket 06/18/2019 Page 2 of 4



  and medical exercise, at all times material hereto was the “employer” of Plaintiff as that term is

  defined under statutes referenced herein, engaged along with its employees in interstate commerce,

  and has annual gross sales and/or business volume of $500,000 or more.

  5.     Defendant, ANTHONY BUCKLEY, is a resident of Palm Beach County, Florida and from

  September 2017 through the present was and is a manager of Defendant, YOUR BEST FIT INC.,

  controlled Plaintiff’s duties, hours worked, and compensation, and managed the day-to-day

  operations of YOUR BEST FIT INC.. Accordingly, ANTHONY BUCKLEY was and is an

  “employer” of the Plaintiff within the meaning of 29 U.S.C. §203(d).

  6.     Defendant, CHRISTINE KING, is a resident of Palm Beach County, Florida and was

  through November 2017 a manager of Defendant, YOUR BEST FIT INC., controlled Plaintiff’s

  duties, hours worked, and compensation, and managed the day-to-day operations of YOUR BEST

  FIT INC.. Accordingly, CHRISTINE KING was and is an “employer” of the Plaintiff within the

  meaning of 29 U.S.C. §203(d).

  7.     Two or more of Defendants’ employees handled tools, supplies, and equipment

  manfuactured outside Florida in furthernace of their business including but not limited to phones,

  computers, computer monitors, computer keyboards, computer mice, pens, and paper.

  8.     Plaintiff JAYNE BAUDE worked for Defendants as an executive assistant.

  9.     Defendants failed to pay Plaintiff her full and proper overtime wages of 1.5 times Plaintiff’s

  regular hourly rate for hours worked over 40 each week.

  10.    Defendants failed to pay Plaintiff her full and proper minimum wages for certain hours

  worked.

  11.    Defendants failed to pay Plaintiff her full and proper regular wages for certain hours

  worked.




                                                   2
Case 9:19-cv-80796-DMM Document 1 Entered on FLSD Docket 06/18/2019 Page 3 of 4



  12.      Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

  change as Plaintiff engages in the discovery process.

  13.      Defendants have knowingly and willfully refused to pay Plaintiff her legally-entitled

  wages.

  14.      Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

  waived or abandoned.

  15.      Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

  services provided.

                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                 ALL DEFENDANTS

  16.      Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-15 above as if

  set forth herein in full.

  17.      Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

  that Plaintiff is entitled to: (i) unpaid minimum wages; (ii) time-and-a-half overtime pay, and (iii)

  liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

  18.      Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

  and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

           WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

  costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.




                                                    3
Case 9:19-cv-80796-DMM Document 1 Entered on FLSD Docket 06/18/2019 Page 4 of 4



                                   COUNT II
                  BREACH OF CONTRACT AND FAILURE TO PAY WAGES
                          DEFENDANT YOUR BEST FIT INC.

  19.    Supplemental jurisdiction over the pendent state claim is conferred on this Court by 28

  U.S.C. 1367.

  20.    Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-15 above.

  21.    Plaintiff entered into an oral contract for wages at the rates of pay indicated in Plaintiff’s

  Statement of Claim.

  22.    Plaintiff worked for Defendant and did not receive the compensation promised. Defendant,

  therefore, wrongfully deprived Plaintiff of wages that were due and owing and to which Plaintiff

  is lawfully entitled under an oral contract for wages with Defendant.

  23.    Plaintiff has been damaged as a result of Defendant’s failure to pay the agreed upon wages.

  24.    Pursuant to Section 448.08, Florida Statutes, Plaintiff is entitled to the costs of this action

  and reasonable attorneys’ fees.

         WHEREFORE, Plaintiff demands judgment against Defendant for the unpaid wages that

  are due and owing, prejudgment interest, reasonable attorneys’ fees and costs incurred in this action

  and any and all further relief this Court deems just and appropriate.

                                                Respectfully submitted,

                                                Koz Law, P.A.
                                                320 S.E. 9th Street
                                                Fort Lauderdale, Florida 33316
                                                Phone: (786) 924-9929
                                                Fax: (786) 358-6071
                                                Email: ekoz@kozlawfirm.com




                                                Elliot Kozolchyk, Esq.
                                                Bar No.: 74791



                                                   4
